Order entered December 9, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01450-CV

                             PATRICK THOBE, Appellant

                                           V.

   THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-14434

                                       ORDER
      Appellant Patrick Thobe’s December 8, 2015 motion to supplement his brief is

GRANTED, and the supplemental brief attached as Exhibit A to appellant’s motion is

ORDERED filed as of this date.


                                                  /s/   MOLLY FRANCIS
                                                        PRESIDING JUSTICE